DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Stout does not teach a guide sleeve. In response to applicant's argument that Stout is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Stout pertains to the particular problem which is to hold an outer structure stationary relative to an inner structure. Stout is merely used to teach it is known to use a locking pin in order to prevent movement of between two structures. 
The drawing objection and 112(b) rejections are withdrawn due to amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 4,033,409) in view of Stout (US 4,265,306).
With respect to claim 9: Hebert discloses a guide sleeve (30) for use within a side pocket mandrel (10) of a gas lift system (Fig. 1), the guide sleeve comprising a cylindrical proximal end (36) with a c-shaped cross-section (Fig. 3) that forms a longitudinal gap (39, 45) in the proximal end that defines an alignment slot (39, 45) extending through the proximal end (Fig. 2).
Hebert discloses all aspects of the claimed invention except for a locking pin aperture that extends through the proximal end of the guide sleeve. Stout teaches it is known in the art for a locking pin aperture (Col. 5, lines 4-8; Figs. 2, 4) to extend through a proximal end of an inner structure (42; Figs. 2, 4), wherein the locking pin aperture is configured to accept a locking pin (70) in an outer structure (60) when the inner structure is in a correct rotational position within the outer structure (Col. 5, lines 4-8; Figs. 2, 4). It would be obvious to one having ordinary skill in the art at the time of filing to combine the locking pin aperture of Stout with the invention of Hebert since doing so would allow the guide sleeve to be held stationary relative to the core body (Stout Col. 5, lines 4-8). 
With respect to claim 11: Hebert from the combination of Herbert and Stout further teaches the alignment slot broadens into a contoured leading edge (38) that extends to a distal end (Figs. 2, 4).
With respect to claim 12: The combination of Herbert and Stout teaches all aspects of the claimed invention except for the guide sleeve is manufactured from a material that exhibits resilient flexibility. It would have been obvious to one having ordinary skill in the art at the time of filing to have the guide sleeve be manufactured from a material that exhibits resilient flexibility, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benker (US 4,759,410)
in view of Stout.
With respect to claim 13: Benker discloses a side pocket mandrel (Fig. 1) for use in a gas lift or chemical injection system, the side pocket mandrel comprising: 
a central body (11); 
a side pocket (19) that is laterally offset from the central body (Fig. 1); 
a primary flow bore (17) that extends through the central body (Fig. 1), wherein the primary flow bore comprises: 
a discharge section (section above 23 in Fig. 1) that has a first inner diameter (Fig. 1); 
an inlet section (section containing 15 in Fig. 1) that has a third inner diameter (Fig. 1); and 
a guide sleeve section (section containing 23) between the discharge section and the inlet section (Fig. 1), wherein the guide sleeve section has a second inner diameter (Fig. 1) that is larger than the first inner diameter and the third inner diameter (Fig. 1); and
a guide sleeve (23) installed within the guide sleeve section (Fig. 1).
Benker does not disclose the guide sleeve includes a locking pin aperture and a locking pin, wherein the locking pin extends into the locking pin aperture through the central body and guide sleeve section.
Stout teaches an inner structure (42) includes a locking pin aperture (Col. 5, lines 4-8; Figs. 2, 4) and a locking pin (70), wherein the locking pin extends into the locking pin aperture through an outer structure (60) surrounding the inner structure (Figs. 2, 4), wherein the locking pin aperture is configured to accept a locking pin (70) in an outer structure (60) when the inner structure is in a correct rotational position within the outer structure (Col. 5, lines 4-8; Figs. 2, 4). It would be obvious to one having ordinary skill in the art at the time of filing to combine the locking pin aperture of Stout with the invention of Hebert since doing so would allow the guide sleeve to be held stationary relative to the core body (Stout Col. 5, lines 4-8).
With respect to claim 17: Benker from the combination of Benker and Stout further teaches a length of the guide sleeve is less than a length of the guide sleeve section (Fig. 1 shows section containing 23 extend beyond 23).

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Benker and Stout as applied to claim 13 above, and further in view of Hebert.
With respect to claim 14: The combination of Benker and Stout teaches all aspects of the claimed invention except for the details of the guide sleeve.
Hebert teaches a guide sleeve (30) for use within a side pocket mandrel (10) of a gas lift system (Fig. 1), the guide sleeve comprising a cylindrical proximal end (36) with a c-shaped cross-section (Fig. 3) that forms a longitudinal gap (39, 45) in the proximal end that defines an alignment slot (39, 45) extending through the proximal end (Fig. 2). It would be obvious to one having ordinary skill in the art at the time of filing to combine the guide sleeve configuration of Hebert with the invention of Benker and Stout since doing so would aid in the discharge of debris (Hebert Col. 2, line 67-Col. 3, lines 7).
With respect to claim 15: The combination of Benker, Stout and Hebert teach all aspects of the claimed invention except for the guide sleeve is manufactured from a material that exhibits resilient flexibility. It would have been obvious to one having ordinary skill in the art at the time of filing to have the guide sleeve be manufactured from a material that exhibits resilient flexibility, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672